—Appeals and cross appeal from an order of Supreme Court, Niagara County (Lane, J.), entered March 27, 2002, which denied in part and granted in part the motion of defendant Peter K. Doyle, D.D.S. for summary judgment and denied the cross motion of defendant Robert J. Kohnke, D.D.S. for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court, Niagara County, Lane, J. Present — Pigott, Jr., P.J., Wisner, Scudder, Burns and Lawton, JJ.